Title: From George Washington to Henry Knox, 20 September 1795
From: Washington, George
To: Knox, Henry


          
            My dear Sir,
            Mount Vernon 20th Septr 1795
          
          I received with great pleasure the letter you wrote me from Boston, dated the 2d instant—as I always shall do any others you may favor me with. This pleasure was encreased by hearing of the good health of Mrs Knox and the rest of your family, and the agreeableness of your establishment at St George’s in the Provence of Maine. I may add also, that the account given of the favorable disposition of the people, generally, in your hemisphere, relatively to the Treaty with Great Britain, contributed not a little to the satisfaction I derived in hearing from you.
          Next to a conscientious discharge of my public duties, to carry along with me the approbation of my Constituents, would be the highest gratification my mind is susceptible of; but the latter being subordinate, I cannot make the former yield to it; unless some criterian more infallible than partial (if they are not party) meetings, can be discovered as the touch stone of public sentiment. If any power on earth could, or the great power above would, erect the standard of infallibility in political opinions, there is no being that inhabits this terrestrial globe that would resort to it with more eagerness than myself, so long as I remain a servant of the public. But as I have found no better guide hitherto than upright intentions, and close investigation, I shall adhere to these maxims while I keep the watch; leaving it to those who will come after me to explore new ways, if they like, or think them better.
          The temper of the people of this State, particularly the Southern parts of it—of South Carolina & Georgia, as far as it is discoverable from the several meetings & resolutions which have

been published, is adverse to the Treaty with Great Britain; and yet, I doubt much whether the great body of Yeomanry have formed any opinion on the subject; & whether, if their sense could be fairly taken under a plain and simple statement of facts, nine tenths of them would not advocate the measure. But with such abominable misrepresentations as appear in most of the proceedings, is it to be wondered at that uninformed minds should be affrighted with the dreadful consequences which are predicted—and are taught to expect, from the ratification of such a diabolical instrument, as the treaty is denominated. From North Carolina we hear little concerning it—and from Kentucky nothing.
          The moment I received your letter—with one from young Fayette (which was not until the evening preceeding my departure for this place) I wrote to Mr Cabot—the Senator—requesting, without letting my name appear, that the young gentleman might be provided (at my expence) with every thing that he and his Tutor might stand in need of. And as his coming to Philadelphia—immediately at least—might, the French Minister being there—occasion embarrassments and be productive of no essential good—I proposed, until some thing more eligable could be devised, to have him entered at the University in Cambridge, with his Tutor. I did not write to the youth myself, for reasons which will readily occur to you; but entreated Mr Cabot to explain them to him in the most affectionate & consoling manner; and to assure him in the strongest terms, that I would be to him as a friend & father; and that he might to all intents and purposes count upon me as such.
          If your mind is still balancing between Philadelphia and Boston for winter quarters, I sincerely wish it may fix on the former—Mrs Washington and the rest of my family are well, and unite in best regards for you, Mrs Knox &ca; with Dear Sir Your sincere friend and Affectionate Servant
          
            Go: Washington
          
        